In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                Nos. 07-14-00280-CR, 07-14-00281-CR


                         TEDDIE WAYNE DAVENPORT, APPELLANT

                                                     V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 77th District Court
                                    Limestone County, Texas
          Trial Court No. 13,187-A, 13,188-A; Honorable Patrick H. Simmons, Presiding

                                            April 13, 2015

                                 MEMORANDUM OPINION
                      Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellant, Teddie Wayne Davenport, was convicted of burglary of a building,1

and sentenced to ten years in the Institutional Division of the Texas Department of

Criminal Justice (ID-TDCJ). In a consolidated trial, appellant was convicted of evading

arrest in a motor vehicle2 with an affirmative finding of the use of a deadly weapon3 for


      1
          See TEX. PENAL CODE ANN. § 30.02(a)(1) (West 2011).
      2
          See id. § 38.04(a), (b)(1)(B) (West Supp. 2014).
      3
          See id. § 12.35(c)(1) (West Supp. 2014).
which he was also sentenced to ten years in the ID-TDCJ for this offense. Appellant

gave notice of appeal. We will affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court’s judgment. Additionally, counsel has certified that he

has provided appellant a copy of the Anders brief and motion to withdraw and

appropriately advised appellant of his right to file a pro se response in this matter.

Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). The Court has also

advised appellant of his right to file a pro se response. Additionally, appellant’s counsel

has certified that he has provided appellant with a copy of the record to use in

preparation of a pro se response. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex.

Crim. App. 2014). Appellant has not filed a response.


       By his Anders brief, counsel raises grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim.




                                             2
Ohio App. 2005). We have found no such arguable grounds and agree with counsel that the

appeal is frivolous.4


        Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed.




                                                           Mackey K. Hancock
                                                               Justice


Do not publish.




        4
         Counsel shall, within five days after this opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of appellant=s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4.


                                                      3